Exhibit 10.5
 
BMW MANUFACTURING L.P.,
as Transferor,
 
and
 
BMW AUTO LEASING LLC,
as Transferee
 


 


__________________________________________________
 
SUBI CERTIFICATE TRANSFER AGREEMENT
 
Dated as of January 24, 2013
 
__________________________________________________
 


 




 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
 
ARTICLE ONE
 
DEFINITIONS
 
2
Section 1.01.
 
Definitions
 
2
Section 1.02.
 
Interpretive Provisions
 
2
ARTICLE TWO
 
TRANSFER OF 2013-1 SUBI CERTIFICATE
 
2
Section 2.01.
 
Transfer of 2013-1 SUBI Certificate
 
2
Section 2.02.
 
Representations and Warranties of the Transferor and the Transferee
 
3
Section 2.03.
 
Financing Statement and Books and Records
 
7
Section 2.04.
 
Acceptance by the Transferee
 
7
ARTICLE THREE
 
MISCELLANEOUS
 
7
Section 3.01.
 
Amendment
 
7
Section 3.02.
 
Governing Law
 
7
Section 3.03.
 
Severability
 
8
Section 3.04.
 
Binding Effect
 
8
Section 3.05.
 
Headings
 
8
Section 3.06.
 
Counterparts
 
8
Section 3.07.
 
Further Assurances
 
8
Section 3.08.
 
Third-Party Beneficiaries
 
8
Section 3.09.
 
No Petition
 
8
     
SCHEDULES
   
Schedule I
Perfection Representations, Warranties and Covenants
I-1


 
i 

--------------------------------------------------------------------------------

 

SUBI CERTIFICATE TRANSFER AGREEMENT
 
This SUBI Certificate Transfer Agreement, dated as of January 24, 2013 (the
“Agreement”), is between BMW Manufacturing L.P., an Indiana limited partnership,
as transferor (the “Transferor”), and BMW Auto Leasing LLC, a Delaware limited
liability company, as transferee (the “Transferee”).
 
RECITALS
 
WHEREAS, the Transferor as Grantor and UTI Beneficiary and BNY Mellon Trust of
Delaware, formerly known as The Bank of New York (Delaware), as trustee (the
“Vehicle Trustee”), have entered into that certain amended and restated trust
agreement, dated as of August 30, 1995, as amended and restated as of September
27, 1996, as further amended as of May 25, 2000 and December 1, 2006 (the
“Vehicle Trust Agreement”), pursuant to which Financial Services Vehicle Trust,
a Delaware statutory trust (the “Trust”), will take assignments and conveyances
of and hold in trust various assets (the “Trust Assets”);
 
WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of January 24, 2013 (together with
the Vehicle Trust Agreement, the “SUBI Trust Agreement”), to establish one
special unit of beneficial interest (the “2013-1 SUBI”);
 
WHEREAS, in connection with the SUBI Trust Agreement a separate portfolio of
leases (the “2013-1 Leases”), the vehicles that are leased under the 2013-1
Leases (the “2013-1 Vehicles”) and certain other related assets of the Trust
will be allocated to the 2013-1 SUBI;
 
WHEREAS, the Trust has issued to the Transferor a certificate evidencing a
beneficial interest in the 2013-1 SUBI (the “2013-1 SUBI Certificate”);
 
WHEREAS, the Transferor and the Transferee desire to enter into this Agreement
to provide for the sale by the Transferor to the Transferee, without recourse,
of all of the Transferor’s right, title and interest in and to the 2013-1 SUBI
Certificate and the interest in the 2013-1 SUBI represented thereby; and
 
WHEREAS, directly after the sale of the 2013-1 SUBI Certificate to the
Transferee, the Transferee shall sell, transfer and assign all of its right to
the 2013-1 SUBI Certificate to the BMW Vehicle Lease Trust 2013-1 (the “Issuer”)
in connection with a securitization.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE ONE
 
DEFINITIONS
 
Section 1.01.        Definitions.  Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the SUBI Trust
Agreement or the Indenture, as the case may be.  Whenever used herein, unless
the context otherwise requires, the following words and phrases shall have the
following meanings:
 
“Agreement” means this SUBI certificate transfer agreement, as amended or
supplemented from time to time.


“Assets” has the meaning set forth in Section 2.01.


 “Lien” has the meaning set forth in the Servicing Agreement.


“Transfer Price” has the meaning set forth in Section 2.01.


Section 1.02.        Interpretive Provisions.  For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used in this Agreement include, as appropriate,
all genders and the plural as well as the singular, (ii) references to words
such as “herein,” “hereof” and the like shall refer to this Agreement as a whole
and not to any particular part, Article or Section within this Agreement, (iii)
the term “include” and all variations thereof shall mean “include without
limitation” and (iv) the term “proceeds” shall have the meaning ascribed thereto
in the UCC.
 
ARTICLE TWO
 
TRANSFER OF 2013-1 SUBI CERTIFICATE
 
Section 2.01.        Transfer of 2013-1 SUBI Certificate.
 
(a)           In consideration of the Transferee’s delivery to, or upon the
order of, the Transferor of cash in the amount of $998,080,510.50 (the “Transfer
Price”), the Transferor does hereby absolutely sell, transfer, assign and
otherwise convey to the Transferee, without recourse, and the Transferee does
hereby purchase and acquire, as of the date set forth above, all of the
following (collectively, the “Assets”):
 
(i)           all right, title and interest in and to the 2013-1 SUBI
Certificate and the related interests in the 2013-1 SUBI represented thereby,
including all monies due and paid thereon or in respect thereof;
 
 
2

--------------------------------------------------------------------------------

 
(ii)           the beneficial rights evidenced thereby in any property that
underlies or may be deemed to secure the respective interests in the 2013-1 SUBI
represented by the 2013-1 SUBI Certificate;
 
(iii)           all of the Transferor’s rights and benefits, as Holder of
the 2013-1 SUBI Certificate under the Servicing Agreement and the SUBI Trust
Agreement; and
 
(iv)           all proceeds of the foregoing.
 
(b)           The parties hereto intend that the sale, transfer and assignment
of the Assets constitute a true sale and assignment of the Assets such that any
interest in and title to the Assets would not be property of the Transferor’s
estate in the event the Transferor becomes a debtor in a case under any
bankruptcy law.  To the extent that the conveyance of the Assets hereunder is
characterized by a court or similar governmental authority as a financing, it is
intended by the Transferor and the Transferee that the interest conveyed
constitutes a first priority grant of a perfected security interest under the
UCC as in effect in the State of New York by the Transferor to the Transferee to
secure the Transfer Price to the Transferor.  The Transferor does hereby grant
to the Transferee a security interest in all of its rights, title and privileges
and interest in and to the Assets and the parties hereto agree that this
Agreement constitutes a “security agreement” under all applicable law.
 
Section 2.02.        Representations and Warranties of the Transferor and the
Transferee.
 
(a)           The Transferor hereby represents and warrants to the Transferee as
of the date of this Agreement and the Closing Date that:
 
(i)           Organization and Good Standing.  The Transferor is a limited
partnership duly formed, validly existing and in good standing under the laws of
the State of Indiana, and has power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Assets.
 
(ii)           Due Qualification.  The Transferor is duly qualified to do
business as a foreign limited partnership in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval or
qualification would not have a material adverse effect on the condition,
financial or otherwise, of the Transferor or would not have a material adverse
effect on the ability of the Transferor to perform its obligations under this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
(iii)           Power and Authority.  The Transferor shall have the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferor by all necessary corporate action.
 
(iv)           Binding Obligation.  This Agreement constitutes a legal, valid
and binding obligation of the Transferor, enforceable against it in accordance
with its terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
 
(v)           No Violation.  The execution, delivery and performance by the
Transferor of this Agreement and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof shall not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
limited partnership agreement of the Transferor, or conflict with or breach any
of the material terms or provisions of, or constitute (with or without notice or
lapse of time) a default under, any indenture, agreement or other instrument to
which the Transferor is a party or by which it may be bound or any of its
properties are subject; nor result in the creation or imposition of any lien
upon any of its properties pursuant to the terms of any material indenture,
agreement or other instrument (other than this Agreement); nor violate any law
or, to the knowledge of the Transferor, any order, rule or regulation applicable
to it or its properties of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferor or any of its properties.
 
(vi)           No Proceedings.  There are no proceedings or investigations
pending or, to the knowledge of the Transferor, threatened against the
Transferor, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
(vii)           Title to the 2013-1 SUBI Certificate.  Immediately prior to the
transfer of the 2013-1 SUBI Certificate pursuant to this Agreement, the
Transferor (A) is the true and lawful owner of the 2013-1 SUBI Certificate and
it has the legal right to transfer the 2013-1 SUBI Certificate; (B) has good and
valid title to the 2013-1 SUBI Certificate and the 2013-1 SUBI Certificate is on
the date hereof free and clear of all Liens; and (C) will convey good, valid and
indefeasible title to the 2013-1 SUBI Certificate to the Transferee under this
Agreement.
 
(b)           Perfection Representations. The representations, warranties and
covenants set forth on Schedule I hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Basic Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide notice to the
Administrator (who shall make such notice available to the Rating Agencies) of
any breach of perfection representations contained in Schedule I hereto; and
(iii) shall not waive a breach of any of the perfection representations
contained in Schedule I.
 
(c)           The Transferee hereby represents and warrants to the Transferor as
of the date of this Agreement and the Closing Date that:
 
(i)           Organization and Good Standing.  The Transferee is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, and has power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and shall have,
power, authority and legal right to acquire, own and sell the Assets.
 
(ii)           Due Qualification.  The Transferee is duly qualified to do
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval or
qualification would not have a material adverse effect on the condition,
financial or otherwise, of the Transferee or would not have a material adverse
effect on the ability of the Transferee to perform its obligations under this
Agreement.
 
(iii)           Power and Authority.  The Transferee shall have the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferee by all necessary corporate action.
 
 
5

--------------------------------------------------------------------------------

 
(iv)           Binding Obligation.  This Agreement constitutes a legal, valid
and binding obligation of the Transferee, enforceable against it in accordance
with its terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
 
(v)           No Violation.  The execution, delivery and performance of this
Agreement by the Transferee and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof shall not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
limited liability company agreement of the Transferee, or conflict with or
breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Transferee is a party or by which it may be bound
or any of its properties are subject; nor result in the creation or imposition
of any lien upon any of its properties pursuant to the terms of any material
indenture, agreement or other instrument (other than this Agreement); nor
violate any law or, to the knowledge of the Transferee, any order, rule or
regulation applicable to it or its properties of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Transferee or any of its
properties.
 
(vi)           No Proceedings.  There are no proceedings or investigations
pending or, to the knowledge of the Transferee, threatened against the
Transferee, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that,
in the reasonable judgment of the Transferee, would materially and adversely
affect the performance by the Transferee of its obligations under this
Agreement.
 
(d)           The representations and warranties set forth in this Section shall
survive the sale of the Assets by the Transferor to the Transferee, the sale of
the Assets by the Transferee to the Issuer and the pledge of the Assets by the
Issuer to the Indenture Trustee.  Upon discovery by the Transferor, the
Transferee or the Indenture Trustee of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the others.
 
 
6

--------------------------------------------------------------------------------

 
Section 2.03.        Financing Statement and Books and Records.
 
(a)           In connection with the conveyance of the Assets hereunder, the
Transferor agrees that prior to the Closing Date, it will file, at its own
expense, one or more financing statements with respect to the Assets meeting the
requirements of applicable state law in such manner as necessary to perfect the
sale of the Assets to the Transferor, and the proceeds thereof (and any
continuation statements as are required by applicable state law), and will
deliver a file-stamped copy of each such financing statement (or continuation
statement) or other evidence of such filings (which may, for purposes of this
Section, consist of telephone confirmation of such filings with the file stamped
copy of each such filings to be provided to the Transferee in due course) to the
Transferee, as soon as is practicable after receipt by the Transferor thereof.
 
(b)           The Transferor further agrees that it will treat the transfer of
the Assets as a sale for accounting purposes, take no actions inconsistent with
the Transferee’s ownership of the Assets and on or prior to the Closing Date
indicate on its books, records and statements that the Assets have been sold to
the Transferee.
 
(c)           If the Transferor makes any change in its jurisdiction of
organization (within the meaning of the applicable UCC), name or corporate
structure that would make any financing statement or continuation statement
filed in accordance with paragraph (a) above seriously misleading within the
applicable provisions of the UCC or any title statute, the Transferor shall give
the Transferee written notice thereof at least 30 days prior to such change and
shall promptly file such financing statements or amendments as may be necessary
to continue the perfection of the Transferor’s interest in the Assets.
 
Section 2.04.        Acceptance by the Transferee.  The Transferee agrees to
comply with all covenants and restrictions applicable to a Holder of the 2013-1
SUBI Certificate and the interest in the 2013-1 SUBI represented thereby,
whether set forth in the 2013-1 SUBI Certificate, in the SUBI Trust Agreement or
otherwise, and assumes all obligations and liabilities, if any, associated
therewith.
 
ARTICLE THREE
 
MISCELLANEOUS
 
Section 3.01.        Amendment.  No amendment or modification of this Agreement
or waiver of any right hereunder shall be binding on any party hereto unless it
is in writing and is signed by all of the parties hereto.
 
Section 3.02.        Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
any otherwise applicable principles of conflicts of laws (other than Section
5-1401 of the New York General Obligations Law).
 
 
7

--------------------------------------------------------------------------------

 
Section 3.03.        Severability.  If one or more of the covenants, agreements
or provisions of this Agreement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Agreement, and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining covenants, agreements and provisions, or the rights of any parties
hereto.  To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.
 
Section 3.04.        Binding Effect.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.
 
Section 3.05.        Headings.  The Article and Section headings are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
 
Section 3.06.        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original, but all of which counterparts shall together constitute but one and
the same instrument.
 
Section 3.07.        Further Assurances.  Each party hereto shall do such acts,
and execute and deliver to the other party such additional documents or
instruments as may be reasonably requested in order to effect the purposes of
this Agreement and to better assure and confirm unto the requesting party its
rights, powers and remedies hereunder.
 
Section 3.08.        Third-Party Beneficiaries.  Except as otherwise provided in
this Agreement, no Person shall have any right or obligation hereunder.
 
Section 3.09.        No Petition.  Each of the parties hereto covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations and payments under the Securitized Financing have been
paid in full, they will not (and, to the fullest extent permitted by applicable
law, the Indenture Trustee shall not have the power to) institute against, or
join any Person in instituting against the UTI Beneficiary (and the general
partner of the UTI Beneficiary that is a partnership, or the managing member of
the UTI Beneficiary that is a limited liability company), the Vehicle Trustee,
the Trust, any Special Purpose Affiliate (and the general partner of any Special
Purpose Affiliate that is a partnership, or the managing member of any Special
Purpose Affiliate that is a limited liability company) that holds a beneficial
interest in the Trust, the Transferee, the Transferor, the Issuer, the Indenture
Trustee or any Affiliate or beneficiary of the same, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceedings under any United States federal or state bankruptcy or similar law.
 
[SIGNATURE PAGE FOLLOWS]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.
 
 
BMW MANUFACTURING L.P.,

 
as Transferor

 
 
By:
BMW FACILITY PARTNERS, LLC,

 
as General Partner

 
 
By:___________________________________

 
Name:

 
Title:

 
 
By:___________________________________

 
Name:

 
Title:

 


 
 
BMW AUTO LEASING LLC,

 
as Transferee

 
 
By:___________________________________

 
Name:

 
Title:

 
 
By:___________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

Schedule I
Perfection Representations, Warranties and Covenants
 
In addition to the representations, warranties and covenants contained in the
SUBI Certificate Transfer Agreement, BMW Manufacturing, L.P., as transferor (the
“Transferor”), hereby represents, warrants, and covenants to BMW Auto Leasing
LLC, as transferee (the “Transferee”), as follows on the Closing Date:
 
1.           The SUBI Certificate Transfer Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the 2013-1
SUBI Certificate in favor of the Transferee, which security interest is prior to
all other Liens and is enforceable as such as against creditors of and
purchasers from the Transferor.
 
2. The 2013-1 SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.
 
3. The Transferor owns and has good and marketable title to the 2013-1 SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.
 
4. The Transferor has received all consents and approvals to the sale of
the 2013-1 SUBI Certificate under the SUBI Certificate Transfer Agreement to the
Transferee required by the terms of the 2013-1 SUBI Certificate to the extent
that it constitutes an instrument or a payment intangible.
 
5. The Transferor has received all consents and approvals required by the terms
of the 2013-1 SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Transferee of its interest and rights in the 2013-1 SUBI Certificate
under the SUBI Certificate Transfer Agreement.
 
6. The Transferor has caused or will have caused, within ten days after the
effective date of the SUBI Certificate Transfer Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the 2013-1
SUBI Certificate from the Transferor to the Transferee and the security interest
in the 2013-1 SUBI Certificate granted under the SUBI Certificate Transfer
Agreement.
 
I-1
 

--------------------------------------------------------------------------------

 
7. To the extent that the 2013-1 SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Transferee.
 
8. Other than the transfer of the 2013-1 SUBI Certificate from the Transferor to
the Transferee under the SUBI Certificate Transfer Agreement and from the
Transferee to the Issuer under the Issuer SUBI Certificate Transfer Agreement
and the security interest granted to the Indenture Trustee pursuant to the
Indenture, the Transferor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed the 2013-1 SUBI Certificate. The Transferor
has not authorized the filing of, nor is aware of, any financing statements
against the Transferor that include a description of collateral covering the
2013-1 SUBI Certificate other than any financing statement relating to any
security interest granted pursuant to the Basic Documents or that has been
terminated.
 
9. No instrument or tangible chattel paper that constitutes or evidences
the 2013-1 SUBI Certificate has any marks or notations indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Indenture Trustee.
 
I-2